                                                                        1/13/2020
                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                             HELENA DIVISION


UNITED STATES OF AMERICA,                             CV-16-015-H-SEH

                    Plaintiff,                                 ORDER

vs.

JOHN GREGORY ALEXANDER
HERRIN,

                    Defendant.




      IT IS HEREBY ORDERED that treats, meals and/or lodging be provided for

the jurors in the above entitled case.

      DATED this 13th day of January 2020.



                                         i~LM~
                                         United States District Judge
